BARKDULL, Chief Judge
(specially concurring).
I concur in this opinion because of the state of the record at this time. However, it is recognized that equity can relieve parties from an oppressive or unconscionable agreement. See: 17 Am.Jur.2d, Improvident, oppressive, or unconscionable agreements, § 192. Inasmuch as a moratorium is temporary suspension of certain rights *75or remedies, it would appear that a moratorium could be of sufficient duration so as to render an agreement [deferring payments on a contract for the duration of the moratorium] oppressive or unconscionable to such an extent as to justify equity exercising its powers and relieving the parties from the agreement'.